Case 2:20-cv-00107-JPH-MJD Document 21 Filed 01/19/21 Page 1 of 4 PageID #: 315




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 KEITH MUNDEN,                                           )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )          No. 2:20-cv-00107-JPH-MJD
                                                         )
 RICHARD BROWN, et al.                                   )
                                                         )
                               Defendants.               )

          Entry Screening Amended Complaint and Directing Further Proceedings

        Plaintiff Keith Munden is an inmate at Wabash Valley Correctional Facility ("WVCF").

 Because Mr. Munden is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an

 obligation under 28 U.S.C. § 1915A(a) to screen his complaint.

                                            I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

 or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

 immune from such relief. In determining whether the complaint states a claim, the Court applies

 the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                             II. The Complaint

        The complaint concerns Mr. Munden's solitary confinement at WVCF from 2016–2018.

 He brings claims for damages against fourteen current and former Indiana Department of


                                                     1
Case 2:20-cv-00107-JPH-MJD Document 21 Filed 01/19/21 Page 2 of 4 PageID #: 316




 Correction ("IDOC") employees who worked either at WVCF or at the IDOC Central Office

 during that time. The complaint also asserts claims against fifteen "John Doe" defendants

 employed as case workers, case managers, or unit managers at WVCF during the relevant period.

            The complaint alleges that Mr. Munden was held in solitary confinement at WVCF from

 January 2016 through March 2018. During this time, Mr. Munden's placement in solitary

 confinement was not meaningfully reviewed. Mr. Munden's requests for full reviews of his

 placement were denied. When periodic reviews occurred, they did not involve any consideration

 of Mr. Munden's behavior, the amount of time he had been in solitary confinement, or any other

 information relevant to the need for continued solitary confinement. Rather, the defendants

 predetermined that Mr. Munden would remain in solitary confinement and simply completed

 paperwork—often using computer generated forms—to keep him there.

           Mr. Munden further alleges that each of the defendants was directly responsible for his

 prolonged solitary confinement because he or she either denied Mr. Munden meaningful reviews,

 completed pro forma reviews without undertaking the necessary considerations, trained

 subordinates to perform pro forma reviews, or failed to properly train or supervise subordinates or

 otherwise ensure that meaningful reviews took place.

           Mr. Munden alleges that the conditions in solitary confinement were inhumane. He suffers

 ongoing physical, mental, and emotional injuries as a result of his prolonged solitary confinement.

                                      III. Discussion of Claims

           Mr. Munden asserts First, Fourth, Eighth, and Fourteenth and/or Fifth Amendment claims

 against each of the defendants pursuant to 42 U.S.C. § 1983, as well as tort claims pursuant to

 Indiana law. The claims identified in Part V of the complaint 1 shall proceed as submitted against



 1
     See dkt. 17 at 40–41.
                                                  2
Case 2:20-cv-00107-JPH-MJD Document 21 Filed 01/19/21 Page 3 of 4 PageID #: 317




 Defendants Richard Brown, Kevin Gilmore, Michael Osburn, Frank Littlejohn, Jerry Snyder,

 Randall Purcell, Brian Mifflin, Bruce Lemmon, Robert Carter, Jack Hendrix, Randy Vanvleet,

 Travis Davis, Andrea Stroup, Matt Leohr, and Michael Shamalov.

        Claims against all John Doe defendants are dismissed for failure to state a claim upon

 which relief can be granted. "[I]t is pointless to include [an] anonymous defendant [] in federal

 court; this type of placeholder does not open the door to relation back under Fed. R. Civ. P. 15,

 nor can it otherwise help the plaintiff." Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997)

 (internal citations omitted).

                             IV. Conclusion and Further Proceedings

        The action shall proceed with the claims discussed in Part III above. The clerk is directed

 to update the docket to reflect that all John Doe defendants have been terminated.

        The remaining defendants have appeared in this case and shall have 28 days from the date

 this Entry is issued to answer or otherwise respond to the Amended Complaint.

 SO ORDERED.

 Date: 1/19/2021




 Distribution:

 Jeffrey R. Cardella
 LAW OFFICE OF JEFF CARDELLA LLC
 jeffcardella@cardellalawoffice.com

 Kyle Christie
 CHRISTIE FARRELL LEE & BELL, P.C.
 kyle@cflblaw.com

 Thomas Joseph Flynn
 INDIANA ATTORNEY GENERAL
 tom.flynn@atg.in.gov

                                                 3
Case 2:20-cv-00107-JPH-MJD Document 21 Filed 01/19/21 Page 4 of 4 PageID #: 318




 Brandon Alan Skates
 INDIANA ATTORNEY GENERAL
 brandon.skates@atg.in.gov




                                       4
